Citation Nr: 0638566	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for pelvic 
inflammatory disease (PID).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from May 1989 to March 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Anchorage Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for post-
traumatic stress disorder (PTSD) and sinusitis; denied 
service connection for an adrenal cyst because new and 
material evidence had not been received; and continued to 
rate PID as 10 percent disabling.  A January 2006 Board 
decision continued to deny the claims regarding PTSD, 
sinusitis, and adrenal cyst and remanded the PID claim for 
further development.  A July 2006 rating decision increased 
the rating for PID to 30 percent.  The only matter before the 
Board is entitlement to a rating in excess of 30 percent for 
PID.   
              
In several statements, the veteran appears to raise a claim 
seeking service connection for Gulf War Syndrome.  As this 
matter is not before the Board, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

The veteran's pelvic inflammatory disease has produced 
impairment no greater than symptoms not controlled by 
continuous treatment; endometriosis with lesions involving 
the bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel and bladder symptoms is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's pelvic inflammatory disease. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Codes 
(Codes) 7614, 7629 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist her.  In letters dated in 
October 2001 (prior to the April 2002 rating decision on 
appeal), and March 2006, the RO and Appeals Management Center 
(AMC) notified the veteran of the information and evidence 
needed to substantiate and complete her claim, of what part 
of that evidence she was to provide, and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The March 2006 letter advised the veteran to 
submit "any evidence in [her] possession that pertains to 
[her] claim."  The claim was subsequently readjudicated by a 
July 2006 supplemental statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the AMC prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  

An August 2006 letter accompanying the July 2006 rating 
decision (that increased the rating to 30 percent) notified 
the appellant of the type of evidence needed to evaluate the 
disability rating and to determine the effective date of an 
award in regards to her claim seeking an increased rating for 
PID. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing her with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify her as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

October 2000 to February 2001 hospital treatment records from 
Elmendorf AFB showed treatment for complaints of abdominal 
pain, urinary tract infection, and internal rectal pain.  

July to August 2001 Anchorage VAMC treatment records denied 
any acute complaints. 

On January 2002 VA examination, the examiner noted that the 
veteran had menarche at age 17.  Her monthly periods last a 
week and she changed her pads three times a day.  She 
reported a lot of cramps, was sexually active, and used 
condoms.  She used an inter-uterine device (IUD) for about 
three months, but had it removed due to a lot of cramping.  
She also tried Depo-Provera, but due to the side effects she 
did not use it very long.  She indicated that she had 
cryosurgery about three to four years ago for abnormal Pap 
smears.  Since then, her Pap smears have been normal.  In May 
2001, she had back surgery for back pain and has had 
complaints of pelvic pain for many years.  In December 2001, 
she had a gynecological examination that was very painful, as 
usual.  The Pap smear was normal.  She had an ultrasound at 
the same time which was within normal limits.  A physical 
examination was not conducted.  Her diagnosis was chronic 
pelvic pain that is more likely than not service-connected.  
It was noted that a laparoscopy was never conducted.  

May 2002 to June 2003 Anchorage VAMC treatment records showed 
treatment for recurrent urinary tract infections and PID.  A 
May 2002 record revealed mild tenderness across the lower 
abdomen.  In June 2002, the veteran called to report 
abdominal cramping every time she had intercourse.  She also 
had cramps with menses.  An April 2003 record included an 
assessment of anemia, possibly related to bleeding 
hemorrhoids and menstrual period; recurrent urinary tract 
infection, currently in remission; and bleeding hemorrhoids.   
A June 2003 annual GYN examination noted a history of uterine 
fibroids, heavy menses, kidney problems, history of adrenal 
mass, history of abnormal Pap smears (now resolved), and 
ovarian cysts.  The examination revealed that the abdomen had 
curvilinear scar from prior abdominal surgery for adrenal 
mass, which was well healed.  The vulva was pink with no 
lesions.  The vagina was pink, moist, and rugated.  The 
midline cervix was mobile, not friable, with no cervical 
motion tenderness, or myofascial pain dysfunction.  The 
midline uterus was mobile, enlarged, seemed smooth in 
configuration, and not tender.  There was no mass or 
tenderness in the adnexa.

An April 2002 abdomen/pelvis x-ray with contrast from 
Providence Health System indicated that there was no other 
abdominal or pelvic mass or adenopathy present.  Neither 
bowel wall thickening nor distention was present.  No 
abdominal wall or pelvic wall lesion present.  

July to August 2003 treatment records from Portland VAMC 
indicated that the veteran underwent laparoscopic tubal 
occlusion with filshie clips in August 2003.  The pre-op 
diagnoses were unwanted fertility and 2 cm ovarian mass on 
the right ovary.  Post-op diagnosis was normal ovaries.  

July 2003 pelvic ultrasound from Anchorage VAMC indicated 
solid vascular mass in the right ovary, the possibility of 
ovarian malignancy was raised.  There was no evidence of 
uterine fibroids and no evidence of ovarian cysts.  

An August 2003 VA examination, the veteran reported 
moderately heavy periods with cramps.  The second day 
cramping is very severe, but she cannot take nonsteroidal 
anti-inflammatories because they are too hard on her stomach.  
She indicated that she was scheduled to go to Portland VA for 
evaluation and surgery (records of this evaluation became 
available to the examiner in remote data review).  The 
examiner noted that no mass was found, bilateral tubal 
ligation was performed at the veteran's request regarding 
permanent sterilization.  She does not have dyspareunia, but 
she did complain of throbbing on the right side after she had 
sex.  Her diagnoses were: pelvic pain, etiology unclear; past 
history of uterine fibroids, none demonstrated on recent exam 
and ultrasound; past history of ovarian cysts, non 
demonstrated on recent exam and ultrasound; right ovarian 
mass on recent ultrasound, but no mass found on laparoscopy 
at Portland VA (8/18/03); and she denied a prior history of 
PID.  

A September 2003 ultrasound from Anchorage VAMC revealed that 
the kidneys and bladder were normal; there was an apparent 
enlargement of the cervix, together with increased 
echogenicity of the cervical region.  

October 2003 to April 2006 treatment records showed treatment 
for chronic urinary tract infections, vaginal yeast 
infections, pelvic pain, and abdominal pain.  An October 2003 
pelvic ultrasound study (transabdominal and transvaginal) 
revealed that the endometrium was thickened (14mm), the 
cervix appeared slightly enlarged, there was no evidence of 
an ovarian tumor, and a trace of free fluid cephalad to the 
fundus of the uterus.  There was no evidence of mechanical 
bowel obstruction or of bowel perforation. 

October 2005 treatment records from Southwest Florida 
Regional Medical Center indicated treatment for abdominal 
pain, and included a diagnosis of PID and ovarian cyst.  The 
veteran was prescribed Doxycycline.  

An April 2006 VA examination noted that the veteran's claims 
file and computer medical data were reviewed prior to her 
examination.  The veteran complained of dyspareunia but 
denied any post coital bleeding or post coital vaginal 
discharge.  The veteran's history of abdominal pain with 
abnormal menses dated back to November 1989 with the 
appearance of left flank pain in December 1989.  The first 
documented episode of PID was in 1994.  The veteran underwent 
studies at that time which revealed a left adrenal tumor 
which was excised and found to be benign.  Since that time, 
she has had recurrent episodes of severe abdominal pain.  She 
was given intravenous antibiotics, pain medication, and 
underwent a sonogram.  She indicated that the abdomen has 
ongoing tenderness and sensitivity to touch.  She provided a 
history of ongoing urinary tract infections over the last 
four years, occurring about once every three months.  There 
was a frequency of micteration, with only one episode of 
nocturia.  There was intense dysuria and hematuria.  There 
were frequent episodes of urge incontinence of urine with 
associated nausea, fever, no chills.  There was accompanying 
flank pressure, malaise, and backache.  Examination showed 
generalized tenderness over the abdomen which was markedly 
tender in the lower abdomen, significantly in the right lower 
quadrant with associated guarding.  There was a tender 
fullness in the right lower quadrant of the abdomen but no 
other masses were palpable.  Liver, spleen, and kidneys were 
not palpable and bowel sounds were normal.  There was no 
costovertebral angle tenderness.  During the pelvic 
examination, she was extremely tense and apprehensive.  The 
uterus was anteverted, tilted somewhat to the right and 
tender on bimanual palpation.  There was also pain and 
tenderness in moving the cervix.  There appeared to be some 
enlargement of the right adnexae which was also tender.  
Because of the marked pelvic tenderness, a detailed 
examination could not be performed.  Because of the 
tenderness, a cervical examination was not possible.  The 
left adnexae appeared to be normal with no tenderness.  The 
vagina and introitus were normal.  Diagnoses included chronic 
PID with acute exacerbations; history of ovarian cysts; 
recurrent urinary tract infections; anemia secondary to 
menorrhagia; and history of benign adrenal tumor.  

At the time of the examination, the veteran indicated that 
she was limited to a desk job since she could not cope with 
the physical labor and activity involved in the warehouse.  
She continued to experience exacerbation of pain on certain 
movements, especially lifting.  She was also limited by the 
distance she could walk due to abdominal pain.  The pain had 
an effect on office employment in that it was aggravated by 
sitting down rapidly.  The examiner noted that the medical 
evidence supported a nexus between the service-connected 
disease and the current disability.  The current symptoms 
associated with the PID are that of severe persistent 
abdominal pain with recurrences of acute exacerbations with 
associated abdominal bloating and backache.  The examiner 
noted that she continued to have severe abdominal pain with 
associated symptoms which do not respond to any treatment 
which have been offered.

III.  Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

The veteran's pelvic inflammatory disease is rated under 
Codes 7614 of VA's Rating Schedule, which provides a maximum 
rating of 30 percent.  A disease or injury of the fallopian 
tube (including pelvic inflammatory disease), with symptoms 
that are not controlled by continuous treatment are assigned 
the maximum rating of 30 percent. 38 C.F.R. § 4.116, Code 
7614.  

Alternatively, under Code 7629, endometriosis that is 
manifested by pelvic pain or heavy or irregular bleeding not 
controlled by treatment will be assigned a 30 percent 
evaluation.  Endometriosis with lesions involving the bowel 
or bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel and 
bladder symptoms will be assigned a 50 percent evaluation. 
38 C.F.R. § 4.116, Code 7629.

Further, special monthly compensation is appropriate when a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  The uterus and cervix can be considered 
creative organs. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  In this instance, the veteran has sustained no 
anatomical loss of use of her creative organs.

After consideration of all the evidence, the Board finds that 
the veteran's service-connected pelvic inflammatory disease 
has been manifested primarily by gynecological symptoms not 
controlled by continuous treatment (Code 7614).  Based on the 
result of the April 2006 VA examination, the veteran has been 
assigned the maximum rating allowed under Code 7614 (30 
percent).  To establish entitlement to a rating in excess of 
30 percent consideration must be given to other potentially 
applicable codes.  Code 7629 encompasses some similar 
symptoms experienced by the veteran.  However, what clearly 
is not shown by the evidence are clinical findings of 
endometriosis with lesions involving the bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and (emphasis added) 
bowel and bladder symptoms.  Thus, the next higher (50 
percent) rating, which requires such symptoms, is not 
warranted. See Code 7629.

There is a preponderance of the evidence against this claim, 
and it must be denied.

The Board also finds that the veteran's PID demonstrates no 
more interference with employment than is contemplated by a 
schedular rating.  Such factors as "marked" interference with 
employment or hospitalization due to PID (which would warrant 
referral for extraschedular consideration) are not shown.  
Therefore, referral for extraschedular rating consideration 
is not required.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

ORDER

A rating in excess of 30 percent for pelvic inflammatory 
disease is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


